AO 24SB (Rev. b2/08/2019) Judgment in a Criminal Petty Case (Jv;lo,dified),                                                                      Pagelofl   ~
                                      UNITED STATES DISTRICT COURT
                                                 SOUTHERN DISTRICT OF CALIFORNIA

                      United States of America                                          JUDGMENT IN A CRIMINAL CASE
                                       v.                                               (For Offenses Con1mitted On or After November 1, 1987)


                       Jose Santiago-Escobedo                                           CaseNumber: 3:19-mj-21472

                                                                                        Victor N. Pippins
                                                                                        Defendant's Attorney


REGISTRATION NO. 84369298
THE DEFENDANT:
 [:gj pleaded guilty to count(s) 1 of Complaint
                                             ------'--------------------------
 0 was found guilty to count(s)
         after a plea of not guilty.
         Accordingly, the defendant is adjudged guilty of such count( s), which involve the following offense(s):
Title & Section                      Nature of Offense                                                                     Count Number(s)
8:1325                               ILLEGAL ENTRY (Misdemeanor)                                                           1

 D The defendant has been found not guilty on count(s)
                                                                                ------------------~


 D Count(s) - - - - - - - - - - - - - - - - - - d i s m i s s e d on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                 D TIME SERVED                                    D _ _ _ _ _ _ _ _ _ _ days

  [:gj Assessment: $10 WAIVED [:g] Fine: WAIVED
  [:g] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the defendant's possession at the time of arrest upon their deportation or removal.
  D Court recommends defendant be deported/removed with relative,                             charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendanfseconomic circumstances.

                                                                                     Frida , March 29, 2019
                                                             FILED                   Da e of Imposition of Sentence
                                                                                                 )

Received            ~~
                -"'---=------1--
                DtlSM
                                                             MAR 2 9 2019                    /
                                                 CLERK U •'         o•o            NO     LE CAROL    . OSTBY
                                                                       0
                                               SOUTH  ' ·"·          " TRICT COURT ITED STATES MAGISTRATE  JUDGE
                                               BY       ERN DISTRICT OF CALIFORNIA
                                                                              'DEPUTY


 Clerk's Office Copy                                                                                                                 3:19-mj-21472
